Citation Nr: 0817477	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether the decision to deny reopening a claim for 
service connection for post-traumatic stress disorder (PTSD) 
was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right wrist 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an antisocial 
personality disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the upper extremities.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the lower extremities.

8.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969, and from August 1970 to November 1976, 
including service in Vietnam from June 1967 to February 1969, 
and from February 1971 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.

The Board notes that in correspondence dated in December 1994 
the veteran stated claims for service connection for 
bilateral carpal tunnel syndrome; hiatal hernia/esophagitis; 
and migraine headaches.  Correspondence from the veteran 
dated in October 2004 included a claim for service connection 
for trauma injury to the feet and ankles.  In May 2006, 
through his representative, the veteran filed another request 
to reopen service connection for PTSD.  In addition, in 
August 2007 the veteran filed a claim for service connection 
for erectile dysfunction secondary to his service-connected 
diabetes mellitus type II.  These claims have not been 
adjudicated, and are referred back to the RO for appropriate 
action.

The issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to service-connected diabetes mellitus type II, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In correspondence received by VA in August 2007, prior to 
the promulgation of a decision, the veteran withdrew his 
appeal of the issues of whether denial of reopening of 
service connection for PTSD was clearly and unmistakably 
erroneous, and whether new and material evidence has been 
received to reopen claims for service connection for a right 
wrist disorder, a right shoulder disorder, a neck disorder, 
an antisocial personality disorder, and peripheral neuropathy 
of the upper extremities.

2.  An October 1997 rating decision denying service 
connection for peripheral neuropathy, including as secondary 
to Agent Orange exposure, was not appealed.  

3.  In correspondence dated in March 2006 the veteran 
requested reopening of the previously denied service 
connection for peripheral neuropathy.

4.  Evidence received after the October 1997 rating decision, 
including the veteran's testimony during an August 2007 
Travel Board hearing, constitutes new and material evidence 
on the issue of service connection for peripheral neuropathy 
of the lower extremities as secondary to service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
regarding the issue of whether the decision to deny reopening 
a claim for service connection for PTSD was clearly and 
unmistakably erroneous have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal 
regarding the issue of new and material evidence for service 
connection for a right wrist disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal 
regarding the issue of new and material evidence for service 
connection for a right shoulder disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

4.  The criteria for withdrawal of a substantive appeal 
regarding the issue of new and material evidence for service 
connection for a neck disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

5.  The criteria for withdrawal of a substantive appeal 
regarding the issue of new and material evidence for service 
connection for an antisocial personality disorder have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a substantive appeal 
regarding the issue of new and material evidence for service 
connection for peripheral neuropathy of the upper extremities 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

7.  An October 1997 rating decision denying service 
connection for peripheral neuropathy, including as secondary 
to Agent Orange exposure, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 

8.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected diabetes mellitus has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  
38 C.F.R. § 20.202.  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or his authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated August 2007 the veteran withdrew his 
appeals regarding whether new and material evidence had been 
received to reopen previously denied claims for service 
connection for a right wrist disorder, a right shoulder 
disorder, a neck disorder, an antisocial personality 
disorder, and peripheral neuropathy of the upper extremities.  
He also withdrew his appeal as to whether the decision to 
deny reopening a claim for service connection for PTSD was 
clearly and unmistakably erroneous.  Consequently, there 
remain no allegations of error of fact or law for appellate 
consideration as regards these issues.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.  38 U.S.C.A. § 7105.

With regard to the issue of reopening service connection for 
peripheral neuropathy, at the August 2007 Board personal 
hearing, the veteran and his representative clarified that 
the only issue remaining on appeal was service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected diabetes mellitus.  Because the veteran 
had claimed reopening of service connection for peripheral 
neuropathy, without specification as to which extremities, 
and the RO denied the claim of reopening for peripheral 
neuropathy, also without limiting the denial to specific 
extremities, and this decision was appealed, the effect is 
that the RO denied reopening service connection for 
peripheral neuropathy of all extremities, and the veteran 
appealed this issue.  By clarifying at the personal hearing 
that the only issue remaining on appeal was service 
connection for peripheral neuropathy of the lower 
extremities, and that he was withdrawing all other issues, 
the veteran effectively withdrew the issue of reopening 
service connection for peripheral neuropathy of the upper 
extremities.


II.  New and Material Evidence, Peripheral Neuropathy 
Secondary to Diabetes Mellitus Type II

In a rating decision dated in October 1997, the RO denied 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure on the grounds that there was no 
evidence of acute and subacute peripheral neuropathy during 
service or within one year of final discharge.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. §§ 3.104, 20.302, 20.1103.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. 
§ 3.156.

In March 2006 the veteran requested that his claim be 
reopened.  In a rating decision dated in July 2006, the RO 
issued a decision denying reopening of service connection for 
peripheral neuropathy, finding that new and material evidence 
had not been received.  The veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The additional evidence received since the October 1997 
denial includes VA medical records dated in February 2002 
show a diagnosis of peripheral neuropathy (extremities not 
specified).  The additional evidence received since the 
October 1997 denial also includes a June 2002 grant of 
service connection for diabetes mellitus type II secondary to 
Agent Orange exposure.  

Additional evidence includes the veteran's sworn testimony 
during an August 2007 Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  During his Board 
hearing, the veteran testified that he has had tingling and 
burning in his feet concomitant with the onset of his 
diabetes.  

This evidence is new because it was not of record at the time 
of the October 1997 denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing, the Board 
finds that the evidence is material because it suggests that 
the veteran's peripheral neuropathy of the lower extremities 
may be secondary to his service-connected diabetes mellitus 
type II disability.  It thus raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for peripheral neuropathy of the lower extremities as 
secondary to service-connected diabetes mellitus.  New and 
material evidence having been received, the veteran's claim 
for service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus must be reopened.  38 C.F.R. § 3.156.  

III. Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim for service connection for peripheral neuropathy of the 
lower extremities as secondary to service-connected diabetes 
mellitus.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

The appeal regarding whether the decision to deny reopening a 
claim for service connection for PTSD was clearly and 
unmistakably erroneous is dismissed.

The appeal to reopen service connection for a right wrist 
disorder is dismissed.

The appeal to reopen service connection for a right shoulder 
disorder is dismissed.

The appeal to reopen service connection for a neck disorder 
is dismissed.

The appeal to reopen service connection for an antisocial 
personality disorder is dismissed.

The appeal to reopen service connection for peripheral 
neuropathy of the upper extremities as secondary to service-
connected diabetes mellitus is dismissed.

New and material evidence having been received, service 
connection for peripheral neuropathy of the lower extremities 
as secondary to service-connected diabetes mellitus is 
reopened, and is granted to this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for peripheral neuropathy of the lower extremities as 
secondary to service-connected diabetes mellitus, the Board 
has jurisdiction to review the issue de novo, based on the 
whole record.  For the reasons that follow, the Board finds 
that additional development is warranted. 

During his August 2007 Travel Board hearing, the veteran 
testified that he was diagnosed with diabetes mellitus in 
1979.  He also testified that he suffers from tingling in his 
feet "all the time" and burning sensations in his feet when 
at rest.  The veteran and his representative have requested 
that an examination be conducted to determine whether these 
symptoms of the lower extremities are related to the service-
connected diabetes mellitus type II disability.  Treatment 
records dated in February 2002 confirm a diagnosis of 
neuropathy.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The veteran's DD Form 214 confirms service in Vietnam during 
the Vietnam conflict, so exposure to Agent Orange is 
presumed.  See 38 C.F.R. 
§ 3.303(a)(6)(iii)  (West 2002).  In addition, VA medical 
records confirm that the veteran has a current neuropathy 
disorder of the lower extremities.  VA medical records also 
confirm that the veteran has diabetes mellitus type II, which 
has been service-connected as secondary to the Agent Orange 
exposure in Vietnam.  In addition, in this case, there is 
insufficient competent medical evidence on file to establish 
a nexus between the veteran's peripheral neuropathy of the 
lower extremities and any incident of service, including his 
service-connected diabetes mellitus type II disability.  

For these reasons, and in compliance with 38 C.F.R. § 3.159, 
the reopened issue of service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected diabetes mellitus must be remanded for a VA 
examination and medical opinion.  McLendon, 20 Vet. App. 79.  
On remand, a request should be made for all VA medical 
records dating from May 17, 2005.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  Notice in 
compliance with Dingess/Hartman should also be issued.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

1.  Issue notice to the veteran, in 
compliance with Dingess/Hartman, that 
informs him of how VA establishes 
disability ratings and effective dates. 

2.  Request all VA medical records dating 
from May 17, 2005.  In so doing the veteran 
should be requested to identify all 
Veterans' Affairs Medical Centers where he 
has sought treatment since May 16, 2005.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

3.  Schedule the veteran for a VA 
examination by an appropriate specialist 
regarding his claim for service connection 
for peripheral neuropathy.  The claims file 
should be reviewed by the examiner, and the 
examiner should note in his report that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's peripheral neuropathy of 
the lower extremities is related to the 
veteran's service-connected diabetes 
mellitus type II or any other service-
connected disability.  A rationale for all 
opinion(s) proffered should be set forth in 
the report provided.

4.  Readjudicate the veteran's claim for 
service connection for peripheral neuropathy 
of the lower extremities as secondary to 
service-connected diabetes mellitus.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, and 
should be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


